Citation Nr: 1809277	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating greater than 40 percent for lumbosacral strain with degenerative joint disease and herniated disc at L4-5 and L5-S1 with intervertebral disc syndrome (IVDS) with impaired ejaculation and urinary hesitancy.

2.  Entitlement to an increased rating greater than 20 percent for right lower extremity peripheral neuropathy with restless leg syndrome (now also claimed as right foot drop).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

During the November 2017 hearing, the Veteran testified to recently receiving private medical treatment from Vets Choice for his disabilities.  He referenced recent diagnostic testing conducted on his back.  The VA has a duty to assist the claimant in the procurement of relevant records and associate them with the claims file.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  A review of the Veteran's claims file shows that those records have not been included as part of the record.

Furthermore, the Veteran testified that his back symptoms and peripheral neuropathy of the right lower extremity have worsened since the last VA examination in December 2015.  As such, new VA examinations are necessary to ascertain the current severity of the Veteran's low back and right lower extremity disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any and all private treatment records that are not already part of the claims file.  Request authorization to obtain any identified outstanding private treatment records, such as Vets Choice, including the name, address, and phone number of the private treatment provider or providers.  A negative reply is required if the records cannot be obtained.  Obtain all outstanding VA treatment records to the extent possible.  All records/responses received must be associated with the electronic claims file.

2.  Schedule the Veteran for a VA spine examination.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's lumbosacral strain and IVDS in accordance with VA rating criteria.

A rationale should be given for all opinions and conclusions rendered.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Schedule the Veteran for a VA peripheral neuropathy examination.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should address the evidence regarding the Veteran's right dropped foot and report the extent of the Veteran's peripheral neuropathy of the lower right extremity in accordance with VA rating criteria.

A rationale should be given for all opinions and conclusions rendered.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




